El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En este easo bubo apelaciones interpuestas por ambas partes, pero las mismas pueden ser consideradas conjunta-mente. La sentencia y opinión de la corte inferior ban sido atacadas por todos lados.
El demandante Diego Agüeros viajaba en un • automóvil por la carretera, entre Río Grande y Loíza, y al pasar por una vía que se usa para conducir cañas tuvo un choque con una vagoneta que cruzaba la carretera; y según alegó el de-mandante y trató de probar, sufrió lesiones personales, como también daños su automóvil. La vía es una de esas que se encuentran a menudo en las carreteras en las regiones de cañas de Puerto Rico y que generalmente pueden cruzarse *24sin gran peligro. No había ningún signo o señal que in-dicara al demandante la existencia de,tal peligro. La ca-rencia de señales,,avisos o vigilantes, se impnta a la deman-dada, Loíza Sugar Company como nn incumplimiento de su deber por ser la dueña y generalmente la que funciona las vagonetas que corren por estas vías. Al otro demandado Mercedes Sanjurjo se le imputó negligencia por haber per-mitido sus empleados o agentes que una vagoneta que estaba a su cargo bajara por una pendiente sin control alguno y que con el impulso que por ello adquiría cruzara el camino público yendo a chocar con el carro del demandante ocasio-nando así las lesiones a que se ha hecho referencia.
El demandado Mercedes Sanjurjo formuló excepción pre-via a la demanda y la desestimación de dicha excepción cons-tituye un fundamento de error. Otro fundamento de error fué el- haber declarado la corte que el demandante era culpable de negligencia eontributoria; y si este error fué bien tomado, como creemos que lo fué, resolvería • el caso en con-junto, por tanto lo consideraremos.
Dando pues por sentado que el demandante probó la ne-gligencia de los dos demandados, consideremos la alegada negligencia contributiva del demandante. Aunque la corte en los hechos que declaró probados dijo que el demandante viajaba a una velocidad de treinta millas por hora, el propio demandante manifestó que iba a una velocidad más o menos de 30 a 35 millas por hora. El demandante estaba en la mejor condición para saber la velocidad con que viajaba.
El artículo 13 de la Ley No. 75, de abril 13, 1916, que es la Ley sobre Automóviles, prescribe lo siguiente:
“Art. 13.— («) La velocidad de un vehículo de motor deberá en todo tiempo regularse con el debido cuidado, tomando en cuenta el ancho, tráfico y uso del camino; y el hecho de conducir, en cual-quier tiempo, un vehículo de motor por un camino público a una velocidad que exceda de 48 kilómetros por hora, o dentro de la zona urbana de un municipio a una velocidad mayor de 24 kilómetros *25por llora, constituirá evidencia prima facie de que el vehículo era conducido sin el debido cuidado.
“(i) Al doblar una curva, cuando la vista no fuere clara o hu-biere de pasarse a otro vehículo, la velocidad deberá reducirse a 24 kilómetros por hora, como máximum.”
El demandante declaró también qne la vista no era clara y qne no pudo ver la vagoneta qne descendía basta qne es-tuvo muy cerca de ella. Expresa la ley qne el viajar por un camino público a una velocidad mayor de 48 kilómetros por bora constituirá prueba prima facie, de que el vehículo de motor marchaba sin el debido cuidado. Esto equivale a decir que un demandante que viaja a más de 48 kilómetros por hora es culpable prima facie de negligencia contributors.
Hay veces en que necesariamente un conductor de un ve-hículo, en casos de emergencia, o tal vez cuando el camino está completamente expedito, puede viajar a una velocidad mucho mayor de 48 kilómetros por hora, pero si lo hace incumbe a él justificar en el juicio por qué viaja con exce-siva velocidad. No encontramos que el demandante se en-contró en este deber. Puede presumirse, por ejemplo, que la Legislatura aprobó esta ley para abarcar exactamente la situación que aquí surge; que algún carro podría tal vez es-tar cruzando las vías que están instaladas en la carretera y que un conductor ordinariamente está en el deber de cercio-rarse de que nadie viene por tales vías antes de ir a una velocidad mayor de la fijada por la ley. El demandante declaró que su vista 'estaba obscurecida, y esto aún cuando no iba doblando una curva era una razón más para mante-nerse dentro de los límites marcados por el estatuto. El de-mandante no presentó prueba tendente a mostrar ninguna emergencia o razón para excederse en este límite de veloci-dad. Treinta millas por hora es poco más de 48 kilómetros por hora, y desde luego que si el demandante iba a más velo-cidad su -negligencia era proporcionalmente mayor.
*26Con respecto a la Loíza Sugar Company la corte declaró probado, y creemos que correctamente, que la demandada Loíza Sugar Company, no estaba en la obligación de poner señales o avisos, toda vez que en estas vías las vagonetas no funcionaban por ninguna fuerza motriz sino solamente tiradas por bueyes. La corte inferior dijo en cuanto a esto lo siguiente: “La corte entiende que a la Loíza Sugar Company, no le incumbe responsabilidad alguna, puesto que la vagoneta estaba bajo el control del otro demandado Mercedes Sanjurjo, y que el liecbo de que en el cruce de la vía con la carretera no tuviese los avisos ordenados por el Departa-mento del Interior, no puede hacerla responsable del acci-dente. Se probó en el juicio fuera de toda duda de que por dicha sección de vía nunca han cruzado vagonetas, arrastra-das por locomotora de clase alguna; que la tracción siempre se ha hecho por fuerza animal y siendo así no puede consi-derarse esto como ferrocarril público o privado.” En rela-ción con esto no importa si después del accidente la deman-dada Loíza Sugar Company puso postes o señales. Creemos que los reglamentos del Departamento del Interior a que se refiere el demandante son aplicables a lo que se conoce por “ferrocarriles,” significando trenes movidos por vapor u otra fuerza motriz.
Eesulta innecesario, por tanto, considerar los demás erro-res alegados, en uno u otro de los casos apelados.
Debe revocarse la sentencia y desestimarse la demanda.

Revocada la ajelada y desestimada la de-manda sin especial condena de costas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de estos casos.